 


114 HRES 2 EH: 
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 2 
In the House of Representatives, U. S.,

January 6, 2015
 
RESOLUTION 
 
 
 
That the Senate be informed that a quorum of the House of Representatives has assembled; that John A. Boehner, a Representative from the State of Ohio, has been elected Speaker; and that Karen L. Haas, a citizen of the State of Maryland, has been elected Clerk of the House of Representatives of the One Hundred Fourteenth Congress. 
 
Karen L. Haas,Clerk.
